                Case 20-10343-LSS            Doc 2233        Filed 02/17/21        Page 1 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


     In re:                                                  Chapter 11

     BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                             (Jointly Administered)
                             Debtors.


        NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON FEBRUARY 17, 2021, AT 10:00 A.M. (ET)

    This hearing will be held telephonically and by video. All parties wishing to appear must do so
    telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than February 17,
       2021, at 8:30 a.m. (Eastern Time) to sign up. Additionally, anyone wishing to appear by
       Zoom is invited to use the link below. All parties that will be arguing or testifying must
     appear by Zoom and CourtCall. Participants on CourtCall should dial into the call not later
       than 10 minutes prior to the start of the scheduled hearing to insure a proper connection.

       PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
           MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL

                                   Topic: Boy Scouts of America
                Time: February 17, 2021, at 10:00 a.m. Eastern Time (US and Canada)

                                         Join ZoomGov Meeting
                             https://debuscourts.zoomgov.com/j/1607393350

                                          Meeting ID: 160 739 3350
                                             Passcode: 795631

                                              Join by SIP
                                      1607393350@sip.zoomgov.com

MATTERS UNDER CERTIFICATION:

1.        Hartford and Century’s Motion for Entry of an Order Authorizing Filing Under Seal of
          Certain Documents Relating to Hartford and Century’s Motion for an Order (I) Authorizing

1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Amended items appear in bold.
          Case 20-10343-LSS         Doc 2233        Filed 02/17/21    Page 2 of 16




     Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
     the Filing of Substantive Omnibus Objections (D.I. 1973, Filed 1/22/21).

     Objection Deadline: February 5, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Informal comments from the Office of the United States Trustee.

     Related Pleadings:

     a)     Notice of Filing Revised Proposed Redacted Version of Hartford and Century’s
            Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
            Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
            Objections (D.I. 2007, Filed 2/2/21); and

     b)     Certification of Counsel Regarding Hartford and Century’s Motion for Entry of an
            Order Authorizing Filing Under Seal of Certain Documents Relating to Hartford
            and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery
            and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
            Substantive Omnibus Objections (D.I. 2126, Filed 2/9/21).

     Status: A certification of counsel has been filed. No hearing is necessary for this matter
     unless the Court has any questions.

2.   Debtors’ Motion for Entry of an Order (I) Approving Neyrey Settlement Agreement and
     (II) Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of
     Settlement Amount by Applicable Insurance (D.I. 1986, Filed 1/27/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Certificate of No Objection Regarding the Debtors’ Motion for Entry of an Order
            (I) Approving Neyrey Settlement Agreement and (II) Modifying the Automatic
            Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by
            Applicable Insurance (D.I. 2172, Filed 2/11/21).

     Status: A certificate of no objection has been filed. No hearing is necessary for this matter
     unless the Court has any questions.




                                              -2-
          Case 20-10343-LSS        Doc 2233       Filed 02/17/21   Page 3 of 16




MATTERS GOING FORWARD:

3.   [SEALED] Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004
     Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
     Substantive Omnibus Objections (D.I. 1971, Filed 1/22/21).

     Objection Deadline: February 5, 2021, at 4:00 p.m. (ET). Extended to February 15, 2021
     at 4:00 p.m. (ET) for the Law Office of Carmen L. Durso.

     Responses Received:

     a)     [SEALED] Objection of the Coalition of Abused Scouts for Justice to Hartford and
            Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery, and
            (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
            Omnibus Objections (D.I. 2046, Filed 2/5/21);

     b)     [REDACTED] Objection of the Coalition of Abused Scouts for Justice to Hartford
            and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery,
            and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
            Substantive Omnibus Objections [D.I. 1972] (D.I. 2048, Filed 2/5/21);

     c)     Statement of Interest Regarding Certain Discovery Motions (D.I. 2049, Filed
            2/5/21);

     d)     Bailey Cowan Heckaman PLLC’s Joinder in the Objection of the Coalition of
            Abused Scouts for Justice to Hartford and Century’s Motion for an Order (I)
            Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from Local Rule
            3007-1(f) to Permit the Filing of Substantive Omnibus Objections [D.I. 1972]
            (D.I 2054, Filed 2/5/21);

     e)     Objection, Joinder and Reservation of Rights of James Harris Law, PLLC to the
            Objection of Various Law Firms to Hartford and Century’s Motion for an Order (I)
            Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule
            3007-1(f) to Permit the Filing of Substantive Omnibus Objections (D.I. 2059, Filed
            2/5/21);

     f)     Joinder of Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. to the Objection
            of the Coalition of Abused Scouts for Justice to Hartford and Century’s Motion for
            an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
            from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
            (D.I. 2061, Filed 2/5/21);

     g)     Claimant No. 40573’s Objection to Hartford and Century’s Motion for Entry of an
            Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from
            Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
            (D.I. 2066, Filed 2/5/21);



                                            -3-
     Case 20-10343-LSS       Doc 2233       Filed 02/17/21   Page 4 of 16




h)    Joinder by Various Child Sexual Abuse Tort Claimants, to the Objection of the
      Coalition of Abused Scouts for Justice to Hartford and Century’s Motion for an
      Order (I) Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
      [D.I 1972] (D.I. 2069, Filed 2/5/21);

i)    Joinder to the Coalition of Abused Scouts for Justice’s Objection to Hartford and
      Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery, and
      (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
      Omnibus Objections (D.I. 2077, Filed 2/5/21);

j)    Joinder by Claimant 55101 to the Coalition of Abused Scouts for Justice’s
      Objection to Hartford and Century’s Motion for an Order (I) Authorizing Certain
      Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f) to Permit
      the Filing of Substantive Omnibus Objections (D.I. 2079, Filed 2/5/21);

k)    Junell & Associates Joinder to the Objections of the Coalition of Abused Scouts for
      Justice to Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule
      2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit the
      Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2081, Filed 2/5/21);

l)    Joinder by Timothy D. Kosnoff, Esquire to the Objection of the Coalition of Abused
      Scouts for Justice to Hartford and Century’s Motion for an Order (I) Authorizing
      Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f)
      to Permit the Filing of Substantive Omnibus Objections (D.I. 2082, Filed 2/5/21);

m)    Objection of Schneider Wallace Cottrell Konecky, on behalf of Claimants 18867,
      43995, and 50263, to Hartford and Century’s Motion for an Order (I) Authorizing
      Certain Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f)
      to Permit the Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2085,
      Filed 2/5/21);

n)    [WITHDRAWN] PCVA Claimants’ Objections to Hartford and Century’s Request
      for Rule 2004 Examinations (D.I. 2088, Filed 2/5/21);

o)    Joinder of Schneider Wallace Cottrell Konecky, on behalf of Claimants 18867,
      43995, and 50263, in the Objection of Coalition of Abused Scouts for Justice to
      Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004
      Discovery, and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing
      of Substantive Omnibus Objection (D.I. 2089, Filed 2/5/21);

p)    Napoli Shkolnik PLLC’s Opposition to Hartford and Century’s Motions for (1) an
      Order (I) Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and




                                      -4-
     Case 20-10343-LSS       Doc 2233       Filed 02/17/21   Page 5 of 16




      (2) Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain
      Proofs of Claim (D.I. 2090, Filed 2/5/21);

q)    [WITHDRAWN] Crew Janci Claimants’ Objection to Hartford and Century’s
      Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
      Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
      Objections (D.I. 2092, Filed 2/5/21);

r)    [Corrected] Joinder by Timothy D. Kosnoff, Esquire to the Objection of the
      Coalition of Abused Scouts for Justice to Hartford and Century’s Motion for an
      Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
      (D.I. 2094, Filed 2/5/21);

s)    Corrected Objection of Steven C. Babin, Jr. and Babin Law, LLC to Insurers’
      Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs of Claims
      [D.I. 1974] and Joinder to the Objection of the Coalition of Abused Scouts for
      Justice to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
      Certain Proofs of Claims [DK 2046] (D.I. 2098, Filed 2/5/21);

t)    Joinder by Claimant No. 5502 to PCVA Claimants’ Objections to Hartford and
      Century’s Request for Rule 2004 Examinations (D.I. 2099, Filed 2/5/21);

u)    Joinder by Claimant Nos. 26704, 31245, 31384, 35542 and 41005 to PCVA
      Claimants’ Objections to Hartford and Century’s Request for 2004 Examinations
      (D.I. 2100, Filed 2/5/21);

v)    Joinder of Marc J. Bern & Partners LLP to the Objection of the Coalition of Abused
      Scouts for Justice to Hartford and Century’s Motion for an Order (I) Authorizing
      Certain Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f)
      to Permit the Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2101,
      Filed 2/5/21);

w)    Merson Law Claimant’s Joinder to PCVA Claimants’ Objections to Hartford and
      Century’s Request for Rule 2004 Examinations (D.I. 2107, Filed 2/6/21);

x)    Porter & Malouf, P.A.’s Joinder in the Objection of the Coalition of Abused Scouts
      for Justice to Hartford and Century’s Motion for an Order (I) Authorizing Certain
      Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f) to Permit
      the Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2108, Filed 2/6/21);

y)    Supplement to Objection of the Coalition of Abused Scouts for Justice to Hartford
      and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery,
      and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
      Substantive Omnibus Objections [D.I. 1972] (D.I 2184, Filed 2/11/21); and




                                      -5-
     Case 20-10343-LSS       Doc 2233       Filed 02/17/21   Page 6 of 16




z)     Objection of John Doe No. 59969 to Hartford and Century’s Motion for an Order
       (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local
       Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections (D.I. 2217,
       Filed 2/16/21).

Related Pleadings:

a)     [REDACTED] Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections (D.I. 1972, Filed 1/22/21);

b)     Joinder by Agricultural Insurance Company to Hartford and Century’s Motion for
       an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
       from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
       (D.I. 1979, Filed 1/25/21);

c)     Notice of Filing Revised Proposed Redacted Version of Hartford and Century’s
       Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
       Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
       Objections (D.I. 2007, Filed 2/2/21);

d)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
       Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
       Company to Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections (D.I. 2008, Filed 2/2/21);

e)     [SEALED] Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections (D.I. 2009, Filed 2/2/21);

f)     The Allianz Insurers’ Joinder to (A) Hartford and Century’s Motion for an Order
       (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local
       Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and (B)
       Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
       of Claim (D.I. 2026, Filed 2/3/21);

g)     Joinder by the Continental Insurance Company to Hartford and Century’s Motion
       for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
       from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
       (D.I. 2065, Filed 2/5/21);

h)     AIG’s Joinder to Hartford and Century’s Motion for an Order (I) Authorizing
       Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f)
       to Permit the Filing of Substantive Omnibus Objections (D.I. 2070, Filed 2/5/21);




                                      -6-
          Case 20-10343-LSS        Doc 2233       Filed 02/17/21   Page 7 of 16




     i)     Joinder by General Star Indemnity Company to Hartford & Century’s Motion for
            an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
            from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
            (D.I. 2136, Filed 2/10/21);

     j)     Joinder of Liberty Mutual Insurance Company to (A) Hartford and Century's
            Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
            Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
            Objections; and (B) Insurers’ Motion for an Order Authorizing Rule 2004
            Discovery of Certain Proofs of Claim (D.I. 2168, Filed 2/11/21);

     k)     Reply in Support of Hartford and Century’s Motion for an Order (I) Authorizing
            Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f)
            to Permit the Filing of Substantive Omnibus Objections (D.I. 2169, Filed 2/11/21);

     l)     Notice of Withdrawal of the Crew Janci Claimants’ Objection to Hartford and
            Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and
            (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
            Omnibus Objections (D.I. 2205, Filed 2/16/21);

     m)     Notice of Withdrawal of PCVA Claimants’ Objections to Hartford and Century’s
            Request for Rule 2004 Examinations (D.I. 2212, Filed 2/16/21); and

     n)     Notice of Filing Revised Exhibit C to Hartford and Century’s Motion for an
            Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
            From Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
            Objections (D.I. 2224, Filed 2/16/21).

     Status: This matter is going forward. Hartford intends to call Dr. Denise Neumann Martin
     as a witness for this matter. Dr. Martin will be testifying from Tampa, Florida.

4.   [SEALED] Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain
     Proofs of Claims (D.I. 1974, Filed 1/22/21).

     Objection Deadline: February 5, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection of the Coalition of Abused Scouts for Justice to Insurers’ Motion for an
            Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974]
            (D.I. 2043, Filed 2/5/21);

     b)     Statement of Interest Regarding Certain Discovery Motions (D.I. 2049, Filed
            2/5/21);




                                            -7-
     Case 20-10343-LSS       Doc 2233       Filed 02/17/21   Page 8 of 16




c)    Objection of Bailey Cowan Heckaman PLLC to Insurers’ Motion for an Order
      Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974]
      (D.I. 2053, Filed 2/5/21);

d)    Objection, Joinder and Reservation of Rights of James Harris Law, PLLC to the
      Objection of Various Law Firms to Insurers’ Motion for an Order Authorizing Rule
      2004 Discovery of Certain Proofs of Claim (D.I. 2060, Filed 2/5/21);

e)    Joinder of Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. to the Objection
      of the Coalition of Abused Scouts for Justice to the Insurers’ Motion for an Order
      Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2062, Filed
      2/5/21);

f)    Joinder by Various Child Sexual Abuse Tort Claimants to the Objection of the
      Coalition of Abused Scouts for Justice to Insurers’ Motion for an Order Authorizing
      Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974] (D.I. 2074, Filed
      2/5/21);

g)    Objection of Timothy D. Kosnoff, Esquire to Insurers’ Motion for an Order
      Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2076, Filed
      2/5/21);

h)    Joinder of Krause and Kinsman to the Coalition of Abused Scouts for Justice
      Objection to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
      Certain Proofs of Claim [D.I. 1974] (D.I. 2078, Filed 2/5/21);

i)    Junell & Associates, PLLC’s Joinder to the Objections of the Coalition of Abused
      Scouts for Justice to Insurers’ Motion for an Order Authorizing Rule 2004
      Discovery of Certain Proofs of Claim [D.I. 1974] (D.I. 2084, Filed 2/5/21);

j)    [SEALED] Objection of Andrews & Thornton, Attorneys at Law and Ask LLP to
      Insurers’ Motion for an Order Authorizing Rule 2004 Discovery (D.I. 2086, Filed
      2/5/21);

k)    Joinder of Timothy D. Kosnoff, Esquire to the Objection of the Coalition of Abused
      Scouts for Justice to the Insurers’ Motion for an Order Authorizing Rule 2004
      Discovery of Certain Proofs of Claim (D.I. 2087, Filed 2/5/21);

l)    Napoli Shkolnik PLLC’s Opposition to Hartford and Century’s Motions for (1) an
      Order (I) Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and
      (2) Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain
      Proofs of Claim (D.I. 2090, Filed 2/5/21);




                                      -8-
     Case 20-10343-LSS        Doc 2233       Filed 02/17/21   Page 9 of 16




m)     Joinder of Slater Slater Schulman LLP to the Objection of the Coalition of Abused
       Scouts for Justice to Insurers’ Motion for an Order Authorizing Rule 2004
       Discovery of Certain Proofs of Claim (D.I. 2091, Filed 2/5/21);

n)     Joinder by D. Miller & Associates PLLC to the Objection of the Coalition of
       Abused Scouts for Justice to Insurers’ Motion for an Order Authorizing Rule 2004
       Discovery of Certain Proofs of Claim (D.I. 2093, Filed 2/5/21);

o)     [REDACTED] Objection of Andrews & Thornton, Attorneys at Law and Ask LLP
       to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery (D.I. 2095, Filed
       2/5/21);

p)     Corrected Objection of Steven C. Babin, Jr. and Babin Law, LLC to Insurers’
       Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs of Claims
       [D.I. 1974] and Joinder to the Objection of the Coalition of Abused Scouts for
       Justice to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
       Certain Proofs of Claims [DK 2046] (D.I. 2098, Filed 2/5/21);

q)     Objection of Marc J. Bern & Partners LLP to Insurers’ Motion for an Order
       Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974]
       (D.I. 2102, Filed 2/5/21);

r)     Joinder by Andrus Wagstaff, PC to the Objection of the Coalition of Abused Scouts
       for Justice to the Insurers’ Motion for an Order Authorizing Rule 2004 Discovery
       of Certain Proofs of Claims (D.I. 2117, Filed 2/8/21);

s)     Motion of the Coalition of Abused Scouts for Justice to File Sur-Reply to Insurers’
       Reply Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery
       of Certain Proofs of Claim (D.I. 2196, Filed 2/15/21).

Related Pleadings:

a)     [REDACTED] Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
       Certain Proofs of Claim (D.I. 1975, Filed 1/22/21);

b)     Notice of Filing Revised Proposed Redacted Version of Insurers’ Motion for an
       Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2022,
       Filed 2/3/21);

c)     The Allianz Insurers’ Joinder to (A) Hartford and Century’s Motion for an Order
       (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local
       Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and (B)
       Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
       of Claim (D.I. 2026, Filed 2/3/21);




                                       -9-
          Case 20-10343-LSS       Doc 2233        Filed 02/17/21   Page 10 of 16




     d)     AIG’S Joinder to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery
            of Certain Proofs of Claim (D.I. 2114, Filed 2/8/21);

     e)     Joinder of Liberty Mutual Insurance Company to (A) Hartford and Century's
            Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
            Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
            Objections; and (B) Insurers’ Motion for an Order Authorizing Rule 2004
            Discovery of Certain Proofs of Claim (D.I. 2168, Filed 2/11/21);

     f)     [SEALED] Reply to Motion for 2004 Discovery (D.I. 2171, Filed 2/11/21);

     g)     Declaration of Andrew Kirschenbaum in Support of Insurers’ Reply Brief in
            Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
            of Claim [D.I. 1974, Revised Public Version D.I. 2022] (D.I. 2173, Filed 2/11/21);

     h)     Supplemental Declaration of Paul J. Hinton (D.I. 2174, Filed 2/11/21);

     i)     [SEALED] Declaration in Support of Erich J. Speckin (D.I. 2175, Filed 2/11/21);

     j)     [SEALED] Declaration in Support of Charles Fox (D.I. 2177, Filed 2/11/21);

     k)     Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule 2004
            Discovery of Certain Proofs of Claim [D.I. 1974, Revised Public Version of D.I.
            2022] (D.I. 2180, Filed 2/11/21);

     t)     Timothy D. Kosnoff, Esquire’s Motion to Strike Insurers’ Reply Brief in Support
            of Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs of
            Claim [D.I. 2180] (D.I. 2204, Filed 2/16/21); and

     u)     Declaration of Larry F. Stewart (D.I. 2232, Filed 2/16/21).

     Status: This matter is going forward. Declarants for this matter will be present at the
     hearing and available for cross examination.

5.   Insurers’ Motion for Entry of an Order Authorizing Filing Under Seal Portions of Certain
     Documents Relating to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
     Certain Proofs of Claim (D.I. 1976, Filed 1/22/21).

     Objection Deadline: February 5, 2021, at 4:00 p.m. (ET).

     Responses Received: None.




                                           -10-
          Case 20-10343-LSS       Doc 2233          Filed 02/17/21   Page 11 of 16




     Related Pleadings:

     a)     Notice of Filing Revised Proposed Redacted Version of Insurers’ Motion for an
            Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2022,
            Filed 2/3/21).

     Status: This matter is going forward.

6.   Hartford Accident and Indemnity Company, First State Insurance Company and Twin City
     Fire Insurance Company’s Motion to Compel Abused in Scouting and Kosnoff Law PLLC
     to Submit Rule 2019 Disclosures (D.I. 2028, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Kosnoff Law’s Omnibus Objection to Hartford’s and Century’s Motions to Compel
            (D.I. 2142, Filed 2/10/21); and

     b)     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.’s Omnibus Response to
            (I) Hartford Accident and Indemnity Company, First State Insurance Company and
            Twin City Fir Insurance Company’s Motion to Compel Abused in Scouting
            Andkosnoff Law PLLC to Submit Rule 2019 Disclosures and (II) Century’s Motion
            to Compel Abused in Scouting, Kosnoff Law PLLC, and the Coalition to Submit
            the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2143, Filed 2/10/21).

     Related Pleadings:

     a)     Reply in Support of Hartford Accident and Indemnity Company, First State
            Insurance Company and Twin City Fire Insurance Company’s Motion to Compel
            Abused in Scouting and Kosnoff Law PLLC to Submit Rule 2019 Disclosures
            (D.I. 2170, Filed 2/11/21); and

     b)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Hartford’s Motion to Compel Abused in Scouting and Kosnoff Law
            PLLC to Submit Rule 2019 Disclosures (D.I. 2181, Filed 2/11/21).

     Status: This matter is going forward.

7.   Century’s Motion to Compel Ichor Consulting, LLC to Submit the Disclosures Required
     by Federal Rule of Bankruptcy Procedure 2019 (D.I. 2029, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).




                                             -11-
          Case 20-10343-LSS       Doc 2233       Filed 02/17/21   Page 12 of 16




     Responses Received: None.

     Related Pleadings:

     a)     Joinder by Agricultural Insurance Company to Century’s Motion to Compel Ichor
            Consulting, LLC to Submit the Disclosures Required by Federal Rule of
            Bankruptcy Procedure 2019 (D.I. 2132, Filed 2/10/21);

     b)     Joinder, Response and Objection to Century’s Motion to Compel Ichor Consulting,
            LLC to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure
            2019 (D.I. 2144, Filed 2/10/21);

     c)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Century’s Motion to Compel Ichor Consulting, LLC to Submit the
            Disclosures Required by Federal Rule of Bankuptcy Procedure 2019 (D.I. 2182,
            Filed 2/11/21);

     d)     Century’s Reply in Support of Its Motion to Compel Ichor Consulting, LLC to
            Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2198, Filed 2/15/21); and

     e)     Corrected Response to Century’s Motion to Compel Ichor Consulting, LLC to
            Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2208, Filed 2/12/21).

     Status: This matter is going forward. Ichor Consulting LLC may call J. Chad Edwards,
     Esquire, as a witness, if necessary.

8.   Century’s Motion to Compel Abused In Scouting, Kosnoff Law PLLC, and the Coalition
     to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
     (D.I. 2030, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Limited Objection of the Coalition of Abused Scouts for Justice to Century’s
            Motion to Compel [D.I. 2030] (D.I. 2135, Filed 2/10/21);

     b)     Kosnoff Law’s Omnibus Objection to Hartford’s and Century’s Motions to Compel
            (D.I. 2142, Filed 2/10/21); and




                                          -12-
           Case 20-10343-LSS        Doc 2233         Filed 02/17/21   Page 13 of 16




      c)     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.’s Omnibus Response to
             (I) Hartford Accident and Indemnity Company, First State Insurance Company and
             Twin City Fir Insurance Company’s Motion to Compel Abused in Scouting
             Andkosnoff Law PLLC to Submit Rule 2019 Disclosures and (II) Century’s Motion
             to Compel Abused in Scouting, Kosnoff Law PLLC, and the Coalition to Submit
             the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019 (D.I.
             2143, Filed 2/10/21).

      Related Pleadings:

      a)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
             Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
             Company to Century’s Motion to Compel Abused in Scouting and Kosnoff Law
             PLLC and the Coalition to Submit the Disclosures Required by Federal Rule of
             Bankruptcy Procedure 2019 (D.I. 2183, Filed 2/11/21).

      Status: This matter is going forward.

9.    Motion of Andrews & Thornton, Attorneys at Law and ASK LLP for Entry of an Order
      Authorizing Filing under Seal of their Objection to Insurers’ Rule 2004 Motion (D.I. 2083,
      Filed 2/5/21).

      Objection Deadline: Objections may be presented at the hearing.

      Responses Received: None.

      Related Pleadings:

      a)     [SEALED] Objection of Andrews & Thornton, Attorneys at Law and ASK LLP to
             Insurers Motion for an Order Authorizing Rule 2004 Discovery (D.I. 2086, Filed
             2/5/21).

      b)     [REDACTED] Objection of Andrews & Thornton, Attorneys at Law and Ask LLP
             to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery (D.I. 2095, Filed
             2/5/21).

      Status: This matter is going forward.

10.   Motion of the Coalition of Abused Scouts for Justice to File Sur-Reply to Insurers’ Reply
      Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain
      Proofs of Claim (D.I. 2196, Filed 2/15/21).

      Objection Deadline: Objections may be presented at the hearing.

      Responses Received: None.




                                              -13-
           Case 20-10343-LSS        Doc 2233         Filed 02/17/21   Page 14 of 16




      Related Pleadings:

      a)     Joinder by D. Miller & Associates PLLC to the Coalition’s Motion to File Sur-
             Reply and Proposed Sur-Reply in Support of the Objection of the Coalition of
             Abused Scouts for Justice to Insurers’ Motion for an Order Authorizing Rule 2004
             Discovery of Certain Proofs of Claim (D.I. 2197, Filed 2/15/21);

      b)     Joinder of Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. to Motion of
             the Coalition of Abused Scouts for Justice to File Sur-Reply to Insurers’ Motion
             for an Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I.
             2201, Filed 2/16/21); and

      c)     Joinder of Timothy D. Kosnoff, Esquire to Motion of the Coalition of Abused
             Scouts for Justice to File Sur-Reply to Insurers' Motion for an Order Authorizing
             Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2207, Filed 2/16/21).

      Status: This matter is going forward.

11.   Timothy D. Kosnoff, Esquire’s Motion to Strike Insurers’ Reply Brief in Support of Motion
      for an Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 2180] (D.I.
      2204, Filed 2/16/21);

      Objection Deadline: Objections may be presented at the hearing.

      Responses Received:

      a)     Insurers’ Opposition to Timothy Kosnoff’s Request for Leave to File a (I)
             Motion to Strike Insurers’ Reply Brief in Support of Motion for an Order
             Authorizing Rule 2004 Discovery of Certain Proofs of Claim; (II) Sur-Reply
             in Support of Objection to Insurers’ Motion for an Order Authorizing Rule
             2004 Discovery of Certain Proofs of Claim [D.I. 2204, 22014-1] (D.I. 2230,
             Filed 2/16/21).

      Related Pleadings: None.

      Status: This matter is going forward.

12.   Insurers’ Motion for Entry of an Order Authorizing Filing Under Seal Certain Documents
      Relating to Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule 2004
      Discovery of Certain Proofs of Claim [D.I. 1974, Revised Public Version D.I. 2022] (D.I.
      2211, Filed 2/16/21).

      Objection Deadline: Objections may be presented at the hearing.

      Responses Received: None.




                                              -14-
             Case 20-10343-LSS         Doc 2233          Filed 02/17/21   Page 15 of 16




         Related Pleadings: None.

         Status: This matter is going forward.

FEE APPLICATIONS

13.      Third Interim Fee Application Hearing.

         Responses Received: See attached Exhibit A.

         Related Pleadings: See attached Exhibit A.

         Status: This matter is going forward.

Dated:    February 17, 2021                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
          Wilmington, Delaware
                                                 /s/ Paige N. Topper
                                                 Derek C. Abbott (No. 3376)
                                                 Andrew R. Remming (No. 5120)
                                                 Eric W. Moats (No. 6441)
                                                 Paige N. Topper (No. 6470)
                                                 1201 North Market Street, 16th Floor
                                                 P.O. Box 1347
                                                 Wilmington, Delaware 19899-1347
                                                 Telephone: (302) 658-9200
                                                 Email: dabbott@morrisnichols.com
                                                         aremming@morrisnichols.com
                                                         emoats@morrisnichols.com
                                                         ptopper@morrisnichols.com

                                                 – and –

                                                 WHITE & CASE LLP
                                                 Jessica C. Lauria (admitted pro hac vice)
                                                 1221 Avenue of the Americas
                                                 New York, New York 10020
                                                 Telephone: (212) 819-8200
                                                 Email: jessica.lauria@whitecase.com

                                                 – and –

                                                 WHITE & CASE LLP
                                                 Michael C. Andolina (admitted pro hac vice)
                                                 Matthew E. Linder (admitted pro hac vice)
                                                 111 South Wacker Drive
                                                 Chicago, Illinois 60606



                                                  -15-
Case 20-10343-LSS   Doc 2233     Filed 02/17/21   Page 16 of 16




                         Telephone: (312) 881-5400
                         Email: mandolina@whitecase.com
                                mlinder@whitecase.com

                         Counsel for the Debtors and Debtors in Possession




                          -16-
